Citation Nr: 1145515	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for malaria.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for residuals of loss of toenails and crushed toes.

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for alcoholism.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for dysentery.

12.  Entitlement to service connection for heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, dated in August 2007, the Veteran requested a Travel Board hearing.  In a statement dated in April 2008, he said that he would forego the hearing unless it could be held in Costa Rica, where he resides.  Nevertheless, he was scheduled for a Travel Board hearing in San Antonio, Texas, for August 2011.  He did not report for his hearing, but in a statement date-stamped as received at the RO in July 2011, more than two weeks prior to the scheduled hearing date, the Veteran asked that the hearing be rescheduled.  He said that he was recovering from hip replacement surgery.  He is thus entitled to a one-time request for a change in the date of hearing.  See 38 C.F.R. § 20.702(c) (2011).  In this regard, he stated that he wished to postpone the hearing for six months, which would be in January 2012.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, to be held after January 2012.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


